Status of Claims
This is a notice of allowance in reply to the amendments filed on August 1, 2022.
Claims 1, 11, 15 and 17 have been amended.
Claims 1-20 are allowed.
This action includes a Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-20 under 35 USC § 112 first paragraph is withdrawn in light of Applicant’s amendments and arguments (Remarks, pages 9-10).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Forbes et al., (US 2017/0358041 A1) and Lee (US 8,560,134 B1) as set forth in the art rejection of the Office action dated October 7, 2021.  These references do not fully teach or suggest all of the claimed details regarding claims 1, 11 and 17.
The prior art references most closely resembling the Applicant’s claimed invention are Forbes et al., (US 2017/0358041 A1) and Lee (US 8,560,134 B1).
First, Forbes et al., discloses a systems and methods for advanced energy settlements, network-based messaging, and applications supporting the same on a blockchain platform within an electric power grid network.
Second, Lee, discloses a system and method for electric load recognition from centrally monitored power signal and its application to home energy management
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623